United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0579
Issued: September 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 24, 2018 appellant filed a timely appeal from an August 31, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
lapsed from the last merit decision, dated June 3, 2016, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On March 4, 2015 appellant, then a 58-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, he sustained a left ring finger, right thigh, and right knee
1

5 U.S.C. § 8101 et seq.

injury when he caught himself from falling while delivering mail. He stopped work on
March 5, 2015. OWCP accepted the claim for right quadriceps tendon tear, right knee medial
meniscus tear, and left hand finger sprain of the fourth digit.
Appellant sought treatment with Dr. Nikhil G. Pandhi, a Board-certified orthopedic
surgeon. On July 1, 2015 he underwent an OWCP-approved right knee arthroscopy. In an
August 20, 2015 report, Dr. Pandhi reported that appellant was doing much better following his
right knee arthroscopy. Appellant returned to work on August 25, 2015.
On February 22, 2016 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated March 17, 2016, OWCP requested that appellant submit a
report from his attending physician addressing his work-related condition, the date of maximum
medical improvement (MMI), objective findings, subjective complaints, and an impairment rating
rendered according to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2 It afforded appellant 30 days to provide
the requested information.
In a May 3, 2016 medical report, Dr. Pandhi reported that appellant was doing well and
could return to his full work activities. He provided physical examination findings and a review
of diagnostic testing. Dr. Pandhi noted that the right knee did not have symptoms of instability,
but that appellant had occasional discomfort along the medial joint line which was manageable.
By decision dated June 3, 2016, OWCP denied appellant’s claim for a schedule award,
finding that the evidence submitted was insufficient to establish that he sustained permanent
impairment of a scheduled member or function of the body.
On June 7, 2017 appellant requested reconsideration of the June 3, 2016 decision. He
contended that his physician failed to provide him with the relevant medical evaluation despite
numerous requests.
In support of reconsideration, appellant submitted an April 20, 2017 narrative report from
Dr. Pandhi. Dr. Pandhi explained that appellant was originally evaluated on March 6, 2015 for a
March 4, 2015 injury to his right thigh. Appellant suffered a right quadriceps muscle rupture and
right knee medial meniscus tear. Dr. Pandhi noted that the quadriceps injury healed uneventfully,
but that the right knee required surgery. On July 1, 2015 appellant underwent a right knee
arthroscopy with partial medial meniscectomy and lateral partial meniscectomy without
complication. Dr. Pandhi reported that postoperatively, appellant developed prepatellar bursitis
which was treated with a cortisone injection on August 20, 2015. He released appellant to full
duty on May 3, 2016. Dr. Pandhi evaluated him once again on February 28, 2017 and reiterated
the need for long-term core, hip, quadriceps, and hamstring strengthening. His July 1, 2015
operative report was also submitted detailing findings from appellant’s right knee arthroscopy.

2

A.M.A., Guides (6th ed. 2009).

2

By decision dated August 31, 2017, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, an
application for reconsideration must be received by OWCP within one year of the date of OWCP’s
decision for which review is sought.3 Timeliness is determined by the document receipt date (i.e.,
the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS).4
The Board has found that the imposition of the one-year limitation does not constitute an abuse of
the discretionary authority granted OWCP under section 8128(a) of FECA.5
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation, if the claimant’s application for review demonstrates clear evidence of error on the part
of OWCP in its most recent merit decision. To demonstrate clear evidence of error, a claimant
must submit evidence relevant to the issue decided by OWCP. The evidence must be positive,
precise, and explicit and it must manifest on its face that OWCP committed an error.6
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.7
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to demonstrate clear evidence of error.8 It is not enough merely to show
that the evidence could be construed so as to produce a contrary conclusion.9 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence demonstrates
clear error on the part of OWCP.10 The Board makes an independent determination as to whether
a claimant has submitted clear evidence of error on the part of OWCP.11

3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.4(b) (February 2016).

5

See M.P., Docket No. 17-0367 (issued March 12, 2018); Thankamma Mathews, 44 ECAB 765 (1993).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

Annie L. Billingsley, 50 ECAB 210 (1998).

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Id.

11

Cresenciano Martinez, 51 ECAB 322 (2000).

3

ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed within the one-year time limitation period set forth in 20 C.F.R.
§ 10.607.
In its August 31, 2017 decision, OWCP determined that appellant failed to file a timely
application for review. An application for reconsideration must be received within one year of the
date of OWCP’s merit decision.12 OWCP issued its most recent merit decision, denying
appellant’s schedule award claim, on June 3, 2016. A request for reconsideration must be received
by OWCP within one year of the date of OWCP’s decision for which review is sought.13
Therefore, appellant had one year from June 3, 2016 to submit a timely request for
reconsideration.14 Appellant’s request for reconsideration was received on June 7, 2016, more
than one year after the date of the last merit decision of record on June 3, 2016. Thus, the request
for reconsideration was untimely filed.15
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.16 The Board has explained
that if appellant has requested reconsideration, and has submitted new and relevant evidence with
respect to a permanent impairment or an increased permanent impairment, then a claimant will be
entitled to a merit decision on the issue,17 but when a claimant does not submit any relevant
evidence with respect to a permanent impairment or increased permanent impairment, then OWCP
will properly consider the request under the standards for reconsideration. As appellant’s request
for reconsideration was untimely he must demonstrate clear evidence of error by OWCP in
denying his claim.18

12

20 C.F.R. § 10.607.

13

Supra note 4.

14

In computing the time for requesting reconsideration, the date of the event from which the designated time period
begins to run shall not be included when computing the time period. However, the last day of the period shall be
included unless it is a Saturday, a Sunday, or a legal holiday. The time for requesting reconsideration of OWCP’s
June 3, 2016 decision began to run on June 4, 2016, and ended on June 3, 2017. The Board notes, however, that
June 3, 2017 fell on a Saturday. It is well established that when a time limitation expires on a nonbusiness day, the
limitation is extended to include the next business day. Therefore, because the time limitation for filing a request for
reconsideration fell on Saturday, the time period for filing a request for reconsideration did not expire until the next
business day, which was Monday, June 5, 2017. See M.H., Docket No. 13-1901 (issued January 8, 2014); Debra
McDavid, 57 ECAB 149, 150 (2005); Angel M. Lebron, Jr., 51 ECAB 488, 490 (2000); Gary J. Martinez, 41 ECAB
427, 427-28 (1990).
15

P.R., Docket No. 14-0300 (issued May 12, 2014).

16

See C.H., Docket No. 17-0226 (issued June 26, 2018).

17

See Linda T. Brown, 51 ECAB 115 (1999).

18

See Debra McDavid, 57 ECAB 149 (2005).

4

Appellant submitted a July 31, 2017 note from Dr. Pandhi releasing him from his care.
This evidence is immaterial to his schedule award claim and fails to demonstrate clear evidence of
error. The only other medical evidence submitted were Dr. Pandhi’s July 1, 2015 operative report
and his April 20, 2017 narrative report. Dr. Pandhi provided a summary of injury, course of
treatment, surgery, postoperative evaluation, and reported that appellant was released to full duty
on May 3, 2016. This evidence did not provide a permanent impairment rating. It did not raise a
substantial question as to the correctness of OWCP’s decision.19 Rather, these reports were
substantially similar to Dr. Pandhi’s May 3, 2016 report which was reviewed by OWCP in its
June 3, 2016 decision. This evidence was not positive, precise, and explicit in manifesting on its
face that OWCP committed an error in denying his schedule award claim.20 The Board notes that
clear evidence of error is intended to represent a difficult standard. Evidence, such as a detailed
well-rationalized medical report, which if submitted before the merit denial might require
additional development of the claim, is insufficient to demonstrate clear evidence of error.21 This
evidence, however, is insufficient to establish that OWCP erred in its denial of appellant’s claim.22
Appellant did not submit the type of positive, precise, and explicit evidence that manifests
on its face that OWCP committed an error.23 Thus, he did not demonstrate clear evidence of error
in the denial of his schedule award claim.24
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

19

J.J., Docket No. 13-1363 (issued November 6, 2013).

20

See A.C., Docket No. 18-0201 (issued June 29, 2018); see also G.B., Docket No. 13-1557 (issued
October 29, 2013).
21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (February 2016).

22

See W.R., Docket No. 09-2336 (issued June 22, 2010).

23

J.T., Docket No. 10-0313 (issued February 24, 2010).

24

B.B., Docket No. 08-0232 (issued August 7, 2008).

5

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

